Citation Nr: 0126215	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant had active duty from December 1971 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an April 2000 
rating decision of the Department of Veterans' Affairs 
(hereinafter "VA") Regional Office in Los Angeles, 
California (hereinafter "RO"), which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hepatitis.


FINDINGS OF FACT

1.  In May 1974, the RO denied a claim for hepatitis.  

2.  The evidence received since the RO's May 1974 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's May 1974 decision became final.  38 U.S.C.A. 
§ 7105(c).  

2.  New and material evidence has been received since the 
RO's May 1974 decision denying the veteran's claim for 
service connection for hepatitis; the claim for service 
connection for hepatitis is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1974 the RO denied a claim for service connection for 
hepatitis.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108.  

In March 2000, the veteran filed to reopen his claim.  That 
same month, the RO denied the claim.  The veteran has 
appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, the Board must determine if new and 
material evidence has been submitted since the RO's May 1974 
decision.  See 38 U.S.C.A. § 5108.  When determining whether 
the evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998 ).

The evidence of record at the time of the RO's May 1974 
decision included service medical records which showed that 
between September and October of 1972, the veteran received 
treatment over a period of about one month for infectious 
hepatitis.  These records showed that the veteran's 
infectious hepatitis was determined to have been incurred in 
the line of duty.  The veteran's separation examination 
report, dated in December 1973, did not note hepatitis, or 
residuals thereof.  

Based on this evidence, the RO denied the claim in May 1974, 
essentially finding that there was no current medical 
evidence showing that the veteran had hepatitis, or residuals 
thereof.

Evidence received since the RO's May 1974 denial of the claim 
includes a letter from Thomas A. Curtis, M.D., received in 
November 2000.  Dr. Curtis states that the veteran has 
hepatitis B that originated from military service, and that 
he may have "possible hepatitis C" as a result of being 
assaulted one or more times by other soldiers during his 
service.  

Dr. Curtis' letter was not of record at the time of the RO's 
May 1974 decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  The Board further finds 
that material evidence has been received to reopen the claim 
for service connection for hepatitis.  Specifically, Dr. 
Curtis' letter is competent medical evidence suggesting that 
the veteran currently has hepatitis that is related to his 
service.  This evidence therefore pertains to the evidentiary 
defect which was the basis for the RO's May 1974 decision.  
The Board therefore finds that the submitted evidence bears 
directly and  substantially upon the issue at hand, that this 
evidence is probative of the issue at hand, and is material.  
See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  The claim is therefore reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for hepatitis is reopened; 
the appeal is granted to this extent only and is subject to 
the following development.  


REMAND

As previously stated, Dr. Curtis' November 2000 letter shows 
that he states that the veteran has hepatitis related to his 
service.  However, this opinion is lacking in that the 
diagnosis does not appear to have been confirmed.  In 
addition, Dr. Curtis' opinion is inconsistent with recent VA 
laboratory results.  Specifically, VA laboratory results, and 
an accompanying outpatient treatment report, both dated in 
March 2000, show that the veteran's LFT's (liver function 
tests) were normal and that there was no evidence of 
hepatitis B.  In addition, the outpatient treatment report 
notes that there was evidence of "hep c ab normal but hep c 
rna positive indicating prior exposure but inactive dsz 
(disease) and that pt's clinical condition was likely not an 
indication for disability."  

Based on the foregoing, the Board has determined that 
additional assistance is required and this case is REMANDED 
to the RO for the following action: 

1.  The RO should contact Dr. Curtis and 
request that he provide the clinical 
records and/or laboratory tests to 
support his diagnosis of hepatitis.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should contact the Sepulveda 
VA Medical Center and request copies of 
complete clinical records concerning 
treatment of the veteran at that facility 
since March 2000.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination by a 
specialist in liver disorders in order to 
ascertain the nature of any liver disease 
present and the diagnosis thereof.  The 
examiner should review the claims file, 
including any newly associated records, 
in association with the examination.  The 
examiner should be asked to conduct all 
necessary tests and studies, and to 
address the question of whether the 
veteran has hepatitis, and, if so, 
whether it is at least as likely as not 
that the veteran's hepatitis is related 
to his service and/or the infectious 
hepatitis treated therein.   

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate period 
of time in which to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 


